Citation Nr: 0928331	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-41 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for right knee 
instability in excess of 10 percent prior to March 6, 2009, 
and in excess of 20 percent since March 6, 2009.

2.  Entitlement to an increased rating for right knee 
arthritis, currently rated as 10 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to a service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 
1968, with additional service in the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the benefits sought on appeal.  In 
September 2006, the Veteran testified before the Board at a 
hearing held at the RO.  A May 2009 rating decision increased 
the rating for a right knee instability to 20 percent, 
effective March 6, 2009.  However, as that grant does not 
represent a total grant of benefits sought on appeal, this 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Since September 13, 2004, the date of the Veteran's 
increased rating claim, his right knee disability has been 
manifested by subjective complaints of pain, locking, and 
instability; and objective findings of full extension, 
flexion limited to 60 degrees, and x-ray evidence of 
arthritis.  There is no clinical evidence of ankylosis or 
dislocation of the semilunar cartilage.

2.  The Veteran is service-connected for right knee 
instability rated as 20 percent disabling, and arthritis 
rated as 10 percent disabling.  The combined rating is 30 
percent.  His service-connected disabilities are not shown to 
be of such severity so as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more, for 
right knee instability have been met since September 13, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5256 -5262 (2008).

2.  The criteria for a rating greater than 10 percent for 
right knee arthritis have not been met since September 13, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, DCs 5003, 5010, 5260 (2008).

3.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.18, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In October 2004, prior to the initial adjudication of the 
claims, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.
There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in October 2007.  It is therefore inherent in the 
claims that the Veteran had actual knowledge of the rating 
element of an increased rating claim.

The Board acknowledges that the notices sent to the Veteran 
in October 2004 and October 2007 do not meet the requirements 
of Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, in notices dated in October 2004 and October 
2007, he was told to submit evidence showing that his 
service-connected disabilities had worsened.  The October 
2007 notice also provided him with examples of evidence that 
may affect his disability ratings including information about 
on-going treatment records; recent Social Security 
determinations; or statements from employers as to his job 
performance, lost time, or other information regarding how 
his disabilities affected his ability to work.  In addition, 
the December 2005 statement of the case and May 2009 
supplemental statement of the case included the schedular 
criteria and diagnostic codes needed to support increased 
ratings for the Veteran's disabilities.  Based on the 
evidence above, the Veteran can be expected to understand 
from the various letters from the RO what was needed to 
support his increased rating claims.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in September 
2006 testimony before the Board; statements made during a VA 
examination in August 2008; and statements in support of his 
claims in which he discussed the severity of his disabilities 
and their affect on his daily life.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, the 
Board finds the duty to assist and duty to notify provisions 
have been fulfilled and no further action is necessary under 
those provisions.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Pursuant to the Board's July 2007 remand, VA 
medical examinations pertinent to the Veteran's claims were 
obtained in August 2008 and March 2009.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 38 C.F.R. § 4.40 (2008); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2008).  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating. The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

The Veteran's right knee instability has been rated 10 
percent disabling under DC 5257 prior to March 6, 2009, and 
20 percent disabling since March 6, 2009.  His right knee 
arthritis has been rated 10 percent disabling under DCs 5010-
5260.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires the use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned. The additional code is shown after the hyphen. 38 
C.F.R. § 4.27 (2008).  Diagnostic Code 5010 pertains to 
traumatic arthritis, while DC 5260 pertains to limitation of 
flexion of the leg.  38 C.F.R. § 4.17a (2008).

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding.  However, a separate rating 
must be based on additional compensable disability.  
38 C.F.R. § 4.14 (2008). VAOPGCPREC 23- 97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 
(1994).

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

The Board has considered all pertinent sections of the 
regulations.  In that regard, consideration has been given to 
whether any other applicable diagnostic code under the 
regulations provides a basis for a higher rating for the 
service-connected knee disabilities.  38 C.F.R. Parts 3 and 4 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Other potentially applicable diagnostic codes include DCs 
5260 (limitation of flexion of the leg), and 5261 (limitation 
of extension of the leg).  In considering the applicability 
of other diagnostic codes, the Board finds that 5256 
(ankylosis of the knee), 5258 (dislocation of semilunar 
cartilage), 5259 (symptomatic removal of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum) are not applicable here, as the 
medical evidence does not show that the Veteran has any of 
those conditions.  Specifically, while the Veteran has 
reported instability of the right knee and testified about 
occasional locking in September 2006, reports of VA 
examination do not demonstrate any objective findings of 
dislocation or locking of the knee, or effusion of the joint.  
Additionally, the Veteran has not undergone any surgical 
procedures on his right knee.  Finally, ankylosis and genu 
recurvatum have not been diagnosed.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a 
noncompensable rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, a noncompensable rating is warranted 
for extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

VA medical records dated in January 2004 reflect the 
Veteran's complaints of increasing right knee pain and 
indicate that he wore a knee brace.  A February 2004 x-ray 
examination showed advanced osteoarthritic changes of the 
right knee.  The assessment was right knee pain related to 
severe degenerative joint disease (DJD).  A March 2004 report 
notes significant and severe arthritis of the right knee, 
especially of the medial compartment, with almost bone-on-
bone contact.  The Veteran was told that he needed a total 
knee replacement, but was too young and overweight.  He 
continued to wear a brace and took medication which provided 
him some relief.  In May 2004, the Veteran had continued 
complaints of right knee pain and it was noted that x-rays 
revealed severe DJD in his right knee.  Range of motion of 
the right knee decreased significantly to the left.  The 
assessment was severe right knee degenerative disease.

The Veteran underwent a VA general medical examination in 
October 2004 during which it was noted that he received 
benefits from the Social Security Administration for his 
right knee disability.  He had continuous right knee pain 
rated as a 8 out of 10 on the pain scale.  Flare-up pain was 
rated as a 10 on the pain scale and occurred with getting up 
and out of a chair, and ascending and descending stairs.  He 
was not a candidate for knee replacement and had not 
undergone surgery or received any right knee injections.  
However, he did wear a brace and took Oxycodone on an as-
needed basis for disabilities of his knee, hip, and back.  It 
was noted that he could do repetitive bending times five 
limited to 60 degrees due to pain.  While there was no 
objective finding of instability, any type of movement caused 
pain.  The assessment was severe degenerative arthritis of 
the right knee.  The examiner opined that he was unemployed 
so his right knee disability had no bearing on his 
occupation.

VA medical records dated in October 2004 reflect additional 
complaints of right knee pain and an assessment of chronic 
but stable osteoarthritis.  A December 2004 report noted that 
the Veteran had DJD and osteoarthritis of the knees, 
especially the right knee that would require a total knee 
replacement in the future.  While he ambulated in and out of 
the examination room without difficulty and got off and onto 
the examination table without assistance, he walked with a 
little bit of a limp.  In February 2005, he complained of 
some knee pain assessed as chronic pain, DJD, and 
osteoarthritis of the knees.  In March 2005, he reported that 
his right knee pain remained unchanged.  In April 2005, it 
was strongly recommended that he lose weight and began 
regular physical exercises.  In May 2005, while he had 
additional complaints of chronic knee pain and the assessment 
was unchanged from December 2004, he saw improvement with 
pain medication.

In September 2006, the Veteran testified that he has 
difficulty getting out of bed, ascending and descending 
stairs, walking long distances, and with prolonged sitting 
and standing.  He testified that the right knee occasionally 
"snapped," locked, and "gave way" and that he wore a knee 
brace at all times.  He was offered use of a cane which he 
declined to use because it felt awkward and he feared that it 
would cause him to fall.  The Veteran further testified that 
he could not fully extend his leg or bend it back all the 
way.

Pursuant to the Board's July 2007 remand, the Veteran was 
afforded a VA joints examination in August 2008 at which time 
his subjective complaint of right knee pain and giving out 
were noted.  He used a brace on his right knee.  There was no 
additional limitation following repetitive use.  While there 
were no flare-ups, right knee instability was noted.  On 
examination, joints were painful on motion, but there was no 
weakened movement, fatigability, or incoordination following 
repetitive use.  An x-ray examination of the right knee 
revealed a positive McMurray's test and a negative Drawer 
test.  He walked with a limping gait with transference of 
weight on the left knee, used a cane, and wore a brace on the 
right knee.  He was diagnosed with DJD of the right knee.  
The examiner opined that it is at least as likely as not that 
the Veteran's right knee disabilities precluded him from 
securing substantial and gainful employment consistent with 
his education and occupational experience.  However, in March 
2009 the examiner re-examined the Veteran's right knee and 
reported that he had full extension with pain and 120 degrees 
of flexion with pain.  An x-ray examination showed DJD of the 
right knee with suprapatellar fusion without any fracture of 
dislocation.  There was painful motion without any weakened 
movement, exophytic ability, or incoordination of the right 
knee.  In addition, there was no additional limitation, 
weakened movement, fatigability, or incoordination following 
repetitive movement of the right knee.  In addition, there 
were no flare-ups.  McMurray's test was positive which 
expressed right knee instability, but the Drawer test was 
negative.  The examiner diagnosed mild-to-moderate 
instability of the right knee and opined that the Veteran's 
service-connected knee condition did not preclude him from 
sedentary work.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  VA medical records dated in January 2004 and March 
2004 reflect that the Veteran wore a knee brace.  On VA 
examination in October 2004, right knee instability was not 
found.  However, in September 2006 the Veteran testified that 
he wore a knee brace at all times.  In fact, on VA 
examination in August 2008 the Veteran walked with a cane and 
wore a right knee brace.  Finally, on VA examination in March 
2009, mild-to-moderate instability of the right knee was 
found.  The Veteran is competent to report and describe the 
effect of repetitive use on his knee because this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Accordingly, based upon the Veteran's use of a right 
knee brace and credible and competent testimony regarding his 
consistent use of a right knee brace, and findings of 
moderate-to-mild instability on VA examination in March 2009, 
the Board finds that the evidence indicates that the Veteran 
has experienced mild to moderate instability since September 
13, 2004, the date of his increased rating claim.

The Board now turns to the question of whether the Veteran is 
entitled to a rating in excess of 20 percent for his right 
knee disability under the remaining applicable diagnostic 
codes.

The Board concludes that the Veteran is not entitled to a 
higher rating under DCs 5260 or 5261.  For VA purposes, 
normal extension and flexion of the knee is from 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  While the Veteran has 
a slight limitation of flexion and reported that he is unable 
to fully bend or extend his right leg, on VA examination in 
March 2009, the right knee had full extension and 120 degrees 
of flexion.  Extension to 0 degrees warrants a noncompensable 
rating.  At the October 2004 VA examination, flexion was 
limited to 60 degrees.  Diagnostic Codes 5261 therefore 
cannot serve as a basis for an increased rating in this case, 
as extension is not limited to 20 degrees or less, or for any 
separately compensable rating because extension is not 
limited to 10 degrees.  Similarly, the evidence does not 
support a higher rating under DC 5260.  Flexion limited at 
most to 60 degrees does not warrant a compensable rating 
under DC 5260.  Therefore, the compensable rating under DC 
5010 is assigned for noncompensable limitation of motion with 
X--ray evidence of arthritis.

The Board has determined that the Veteran is not entitled to 
a compensable rating under 5261, based upon a strict analysis 
of his recorded ranges of motion.  Therefore, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable because 
a separate compensable rating based on limitation of 
extension is not warranted.  VAOPGCPREC 9-2004 (September 17, 
2004). VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria for a compensable rating under 
both DC 5260 and DC 5261 were met.  In the present case, 
there is no basis for a compensable rating under DC 5261.

On VA examination in October 2004, the Veteran subjectively 
complained of right knee pain following repetitive motion 
that was rated as an 8 out of 10 on the pain scale.  In 
September 2006, the Veteran complained of right knee pain.  
On VA examination in August 2008, joints were painful on 
motion, but there was no weakened movement, fatigability, or 
incoordination following repetitive use.  In addition, on VA 
examination in March 2009, while there was painful motion, 
there was no additional limitation, weakened movement, 
fatigability, or incoordination following repetitive movement 
of the right knee.  Thus, even considering the effects of 
pain on use, the competent medical evidence fails to show any 
indication that the right knee is limited in motion to 15 
degrees extension or 30 degrees flexion, and thus the 
requirements for an increased rating are not met.  
Furthermore, the evidence does not show limitation of flexion 
to 45 degrees with pain and limitation of extension to 10 
degrees with pain such that separate compensable ratings 
could be assigned.  Therefore, the Board finds that separate 
compensable ratings for flexion and extension are not 
warranted based on consideration of pain and other factors.  
The Board finds that the evidence does not show that any 
additional functional limitation would result in the Veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Veteran has been shown on x-ray examination to have 
arthritis in his right knee.  Specifically, advanced 
osteoarthritic changes were noted on x-ray examination in 
February 2004.  Where there is limitation of motion, but the 
limitation of motion is noncompensable under the limitation 
of motion diagnostic codes, X ray confirmation of the 
affected joint will warrant a 10 percent rating under DC 
5003.  Also, under DC 5003, a 10 percent rating may apply 
where limitation of motion is absent, but there is X-ray 
evidence of arthritis involving two or more major joints or 
involving two or more minor joint groups.  38 C.F.R. § 4.71a, 
DC 5003.  The knee is considered a major joint.  In this 
case, the Veteran has noncompensable limitation of motion of 
his right knee.  However, the Veteran has been granted a 10 
percent disability rating under a diagnostic code predicated 
upon limitation of motion (DC 5260).  As the Veteran is 
already in receipt of a 10 percent disability rating under a 
diagnostic code predicated upon limitation of motion, he is 
not entitled to a separate 10 percent rating under either DC 
5003 or 5010.  Alternatively, the current evidence shows that 
he could be assigned a 10 percent rating based on arthritis 
because of noncompensable limitation of motion with X-ray 
evidence of arthritis, but that rating would not be combined 
with any rating pursuant to DC 5260.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  Nor is he entitled to an increased rating of 
20 percent rating for right knee arthritis because there is 
no evidence demonstrating occasional incapacitating 
exacerbations or that there are two major joints or minor 
joints groups service-connected for arthritis.  Accordingly, 
the Board finds that the Veteran is entitled to no more than 
a 10 percent rating for his right knee arthritis pursuant to 
DC 5010.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  There is no 
evidence that he has been frequently hospitalized for 
treatment of his right knee disability.  Neither does the 
record reflect marked interference with his employment.  
While the August 2008 VA examiner opined that it was at least 
as likely as not that his right knee disabilities precluded 
him from securing substantial and gainful employment 
consistent with his education and occupational experience, in 
March 2009 the examiner opined that the Veteran's right knee 
disability did not preclude him from sedentary work.  
According to an April 1999 statement from the Veteran, his 
employment history consists of work as a tramrail operator, 
police officer, route driver, factory worker, and recruiter 
for the National Guard, all seemingly non-sedentary 
positions.  The Veteran contends that he had right knee 
problems during his employment.  However, while the Veteran's 
employment history includes non-sedentary positions that he 
alleges caused right knee pain, the evidence does not reflect 
that his right knee disability caused a marked interference 
with his employment beyond that contemplated by the assigned 
ratings nor has he submitted any objective evidence of the 
same.  For these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
for his right knee disabilities is not warranted.

The Board recognizes the Veteran's own contention as to the 
severity of his right knee disabilities.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
Veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experiences.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, the Veteran's own assertions do not constitute 
competent medical evidence in support of a rating in excess 
of 20 percent for his right knee instability, or in excess of 
10 percent for right knee arthritis.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right knee instability warrants a 20 percent 
rating, but not greater, since September 13, 2004, pursuant 
to DC 5257; and warrants a 10 percent rating, but not 
greater, for right knee arthritis at all times during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board has resolved all reasonable doubt in favor of the 
Veteran in making this decision.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

TDIU

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 
(1992).  The objective criteria, set forth at 38 C.F.R. 
§ 3.340(a)(2), provide for a total rating when there is a 
single disability or a combination of disabilities that 
results in a 100 percent schedular rating.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a), provide for a 
TDIU when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment as a result of service-connected 
disability.  38 C.F.R. § 4.16(b).

Here, the Veteran is service connected for a right knee 
disability, rated as 20 percent disabling for instability and 
10 percent disabling for arthritis.  The combined rating is 
30 percent.  The Veteran therefore does not meet the 
percentage criteria laid out in 38 C.F.R. § 4.16(a) (2008).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2008).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).  The rating board did not refer this 
case for extra-schedular consideration.

The Board, however, concludes that while the Veteran asserts 
that he is unable to work as a result of his service-
connected disabilities, the Veteran is not unemployable due 
solely to service-connected disability.

The Veteran filed a claim for a TDIU rating in September 2004 
at which time he stated that he was unable to work due to his 
right knee disability and received Social Security disability 
benefits for his right knee disability.  He indicated that he 
last worked full time in November 1997 and began receiving 
disability payments in September 1998.  While he stated that 
he left his last job as a driver because of his right knee 
disability, he also indicated that he had not tried to obtain 
employment since becoming too disabled to work.

Private medical reports dated in August 1996 reflect that the 
Veteran had a non-sedentary job and it was told to refrain 
from working for a few days due to his right knee disability.  
An April 1998 report reflects a diagnosis of right knee 
osteoarthritis at which time the physician opined that he was 
only capable of doing sedentary work.  In March 1998, the 
Veteran complained that performing any kind of lifting or 
walking produced significant right knee pain.  An August 1998 
report indicates that his right knee disability made it 
difficult for him to do a job that required bending, 
squatting, lifting, or climbing maneuvers and that he 
required employment that would allow him to rest, sit down, 
and elevate his legs for periods of time.  It was also noted 
that his alcohol abuse may have contributed to his ability to 
be employed on a steady basis.

Records reflect that the Veteran lost his driver's license 
for driving while intoxicated in 1996.  In an April 1999 
statement, the Veteran indicated that he worked as a tramrail 
attendant in 1968.  He then served as a police officer for 
seven years before retiring to work as a route driver for 
better pay and benefits before his termination in September 
1978.  He then obtained a factory job before becoming a 
recruiter for the National Guard.  He was then laid off in 
November 1997 on account of missing too much time from work.

The Veteran submitted statements in support of his claim for 
service connection for a right knee disability from staff 
sergeants dated in October 1999 and January 2002 which state 
that the Veteran was given a sedentary light duty assignment 
after his right knee injury.

VA medical reports dated in April 2001 indicate that the 
Veteran was unemployed.  A March 2004 report indicates that 
he last worked in 1997 and had a ten-year history of 
employment as a police officer which he had to give up 
because he was "tired of informing family members that their 
significant others had died."  He then worked building bow 
windows, but had problems lifting.  The Veteran stated, and 
the record reflects, that he was awarded benefits from the 
Social Security Administration in 1998 for his right knee 
disability.

The Veteran underwent a VA general medical examination in 
October 2004, the assessment of which included severe 
degenerative arthritis and spinal stenosis of the lumbar 
spine, severe arthritis of the right knee, and mild 
degenerative arthritis of the right hip.  The examiner opined 
that the Veteran's orthopedic problems were such that the 
Veteran was richly incapacitated.

In September 2006, the Veteran testified that he last worked 
in 1997and that he would have difficulty performing any job 
that required prolonged standing or was sedentary.

The Veteran underwent a VA joints examination in August 2008 
at which time he was diagnosed with DJD of the right knee.  
The examiner opined that it was at least as likely as not 
that the Veteran's right knee disabilities precluded him from 
securing substantial and gainful employment consistent with 
his education and occupational experience.  However, in March 
2009, the examiner explained that the Veteran's service-
connected knee condition did not preclude him from sedentary 
work.

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the Veteran's service-
connected right knee disabilities do not preclude his 
performance of substantially gainful employment.  Here, there 
is no evidence that the Veteran's case is out of the norm 
when compared to another Veteran at the same level.  The 
Board recognizes that the Veteran has not worked since 1997 
and that evidence shows that private and VA medical records 
and examinations show that he is unable to perform sedentary 
employment.  However, the evidence does not show that 
substantially gainful employment is totally precluded solely 
by reason of his service-connected right knee disabilities.  
While the August 2008 VA examiner opined that the Veteran's 
right knee disabilities precluded him from securing 
substantial and gainful employment consistent with his 
education and occupational experience, in March 2009 the 
examiner explained that he was not precluded from sedentary 
employment by his knee disability.  That opinion is further 
supported by private medical records dated in April and 
August 1998 that suggest that the Veteran was capable of 
performing sedentary work.  The evidence further suggests 
that the Veteran's nonservice-connected disabilities may 
preclude substantially gainful employment.  Specifically, the 
October 2004 VA examiner opined that in addition to a right 
knee disability, lumbar spine and right hip disabilities 
caused the Veteran to be "richly incapacitated."  Finally, 
after he sustained his right knee disability, the Veteran was 
able to work in a sedentary position, according to lay 
statements in support of his claim for a right knee 
disability.  For these reasons, the Board concludes that the 
competent evidence of record weighs against a finding that 
the Veteran is unable to obtain or retain any form of 
substantially gainful employment due solely to the severity 
of his service-connected right knee disabilities.

The Board recognizes that the Veteran has problems with his 
service-connected right knee disabilities, including some 
difficulty with mobility.  This, however, is reflected in the 
current 30 percent rating.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  While his service-connected disabilities 
may cause some economic inadaptability, this also is taken 
into account in the assigned evaluation.  In this case, the 
evidence does not support a finding of individual 
unemployability based solely to service-connected 
disabilities.

The Board is sympathetic to the contentions of the Veteran 
that he is no longer able to work due to his service-
connected disabilities.  However, there is no indication that 
those disabilities standing alone, when considered in 
association with his educational attainment and occupational 
background, render him unable to secure or follow a 
substantially gainful occupation.  Rather, the evidence in 
this case indicates that while the Veteran may have 
difficulty obtaining non-sedentary employment that is not 
precluded by his nonservice-connected and service-connected 
disabilities in conjunction, he is not precluded from 
sedentary employment solely by reason of service-connected 
disability.  The Board therefore concludes that this case 
presents no unusual or exceptional circumstances that would 
justify a referral of the total rating claim to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration.  There is nothing out of the 
ordinary, or not average, in the Veteran's situation.  His 
service-connected right knee disabilities may affect his 
abilities to some degree, but there is no evidence that he is 
unable to perform some type of substantially gainful 
employment specifically as a result of his right knee 
disabilities.  Therefore, the Board concludes that 
entitlement to TDIU is not warranted.

In the absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
combined disability evaluation of 30 percent, the Board finds 
that the preponderance of the evidence is against the claim 
and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 20 percent rating, but not greater, is granted for right 
knee instability, pursuant to Diagnostic Code 5257, since 
September 13, 2004.

A rating in excess of 10 percent for right knee arthritis, 
pursuant to Diagnostic Code 5003, is denied.

A TDIU rating is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


